Citation Nr: 1606025	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-38 664	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for residuals of removal of skin cancer, to include lentigo maligna (malignant melanoma), right upper back and basal cell carcinoma, upper midline of back.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to June 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The case was remanded by the Board for additional development in July 2010.  In addition to the issue listed on the Title Page, the Board remanded a claim for service connection for lymphangioma circumscriptum, and as a result of the development conducted pursuant to this remand, this claim was granted by a March 2014 rating decision, thereby satisfying the appeal with respect to such issue.  

In December 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran was last afforded a VA examination to assess the severity of his skin cancer residuals in January 2008.  In this regard, while he underwent an examination in October 2010, such was limited to the evaluation of his lymphangioma circumscriptum.  The Veteran's representative in January 2016 reported that the Veteran has stated that he has painful and unstable scarring in the upper midline of the back that has not been considered by a VA examiner.  Additionally, an April 2011 dermatology clinic visit report reflects that actinic keratosis and lentigo maligna were diagnosed.  Therefore, as such evidence suggests that the Veteran's residuals of removal of skin cancer have increased in severity since the January 2008 VA examination, a remand is necessary in order to afford the Veteran another VA dermatologic examination to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, while on remand, the AOJ should obtain updated VA treatment records dated from August 2014 to the present.  Finally, as the March 2014 supplemental statement of the case only documents consideration of VA clinical records dated through January 2008, and the record as set forth above reflects pertinent VA clinical records dated thereafter, the AOJ should consider the entirety of the evidence of record, to include VA treatment records dated after January 2008, in the readjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA outpatient treatment dated from August 2014 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2015).

2.  After obtaining all outstanding records, the Veteran should be afforded a VA dermatologic examination to determine the current nature and severity of his service-connected skin cancer residuals.  The electronic files, as well as copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected skin cancer residuals.  All signs and symptoms of such residuals should be reported in detail.  The examiner should also specifically describe the overall impact of these residuals on functioning.

All findings and opinions should be supported by a clear rationale, and a discussion of the facts, contentions of record-in particular, the report of unstable and tender scarring-and medical principles involved would be of considerable assistance to the Board.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence and rating criteria.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include VA treatment records dated after January 2008.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




